DETAILED ACTION
In preliminary reply filed on 03/10/2021, claims 1-11 are pending. Claims 3-9 and 11 are currently amended. Claims 1-11 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2020, 08/11/2020, 03/10/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 1, the reference character “131” is not found in the description.
Figure 3C, the reference character “331” is not found in the description. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the adapter positions at least a portion of the pattern forming sheet”. The metes and bounds of the term “position” are unclear which renders the claim indefinite. For the purpose of compact prosecution, the 
Claim 6 recites the limitation “wherein the adapter has a mounting surface for the pattern forming sheet flush with the shaping table”. The metes and bounds of the term “flush” are unclear which renders the claim indefinite.  For the purpose of compact prosecution, the Examiner is interpreting the limitation as the adapter has a mounting surface for the pattern forming sheet to be attached to the shaping table which corresponds to [0029] of instant application. 
Claim 8 recites the limitation “wherein the first opening and a second opening”. There is insufficient antecedent basis for “a second opening” in the claim since the independent claim 1, which this is depended upon, fails to disclose a second opening. For the purpose of compact prosecution, claim 8 is interpreted as depended upon claim 4 which recites “the adaptor has a second opening”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2017/0173871 (“Ermoshkin et al” hereinafter Ermoshkin).
Regarding Claim 1, Ermoshkin teaches a pattern producing device (Figure 2 and [0123], pattern created by DLP is irradiated during patterned irradiation), comprising: 
a formation mechanism (Figure 2, radiation sources 11 is a DLP [0098]) configured to form a pattern by irradiating a pattern forming sheet with a light beam ([0123]); 
a shaping table (Figure 2, horizontal table 23) placed above the formation mechanism (Figure 2, horizontal table 23 is located above the radiation sources 11), having a first opening to pass the light beam (it is implies that the table has an opening for lights to reach the build plate to carry out solidification of the material), and configured to mount the pattern forming sheet (Figure 2, build plates 15 comprises of semipermeable member that is optically transparent [0091] such as thin film [0092]) thereon; 
a column (Figure 2, vertical member 22) configured to attach the shaping table thereto (Figure 2, horizontal table 23 and vertical member 22 are attached to each other); and 
an adapter (Figure 8, vat ring and film base) located in the shaping table (Figure 2 shows the build plate 15, which comprises of vat ring, film, and film base located within the table 23 and [0092]) and configured to mount the pattern forming sheet (Figure 8, film is mounted between vat ring and film base) the thereon for positioning of the pattern forming sheet on the first opening (it is implies that the film is positioned on the first opening to allow lights to reach the material to carry out solidification process).
Regarding Claim 2, Ermoshkin teaches the pattern producing device according to Claim 1, wherein the adapter (Figure 8, vat ring and film base) positions at least a portion of the pattern forming sheet ([0196], one or more registration holes may be provided in the polymer film in the peripheral or circumferential flange portion to aid in aligning the polymer film between the vat ring and film base, which are fastened to one another with a plurality of screws (not shown) extending from one to the other. This implies portions of the film are covered by the vat ring and film base).
Regarding Claim 3, Ermoshkin teaches the pattern producing device according to Claim 1, wherein the adapter partially closes the first opening (the vat ring and film base have thickness; thus, it implies that they will overlap some opening areas) 
Regarding Claim 5, Ermoshkin teaches he pattern producing device according to Claim 1, wherein the adapter is removably located in the shaping table ([0033], the combination of vat ring, film, and film base made up of build plate which could be removably attached [0099]).
Regarding Claim 6, Ermoshkin teaches the pattern producing device according to Claim 1, wherein the adapter has a mounting surface (Figure 8, vat ring) for the pattern forming sheet flush with the shaping table ([0092], vat ring and tension ring secured the film on the horizontal table).
Regarding Claim 9, Ermoshkin teaches the pattern producing device according to Claim 1, further comprising a shaping mechanism configured to shape a three-dimensional shaped object by irradiating a material for the three-dimensional shaped object with the light beam ([0017]- [0024], an apparatus with a radiation source to 
Regarding Claim 11, Ermoshkin teaches the pattern producing device according to Claim 9, wherein the material includes a resin ([0067], liquid resin).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0173871 (“Ermoshkin et al” hereinafter Ermoshkin) as applied to claims 1 or 9 above, and further in view of JP2015/027738 (Okusa), machine translation provided.
Regarding Claim 4, Ermoshkin teaches the pattern producing device according to Claim 1, but fails to teach the adapter has a second opening to pass the light beam.


    PNG
    media_image1.png
    289
    365
    media_image1.png
    Greyscale
Ermoshkin and Okusa are considered analogous to the claimed invention because both are in the same field of stereolithography 3D printing process to generated 3D object using liquid resin. Therefore, it would have been obvious to one of ordinary skill in the area before the effective filing date of the claimed invention to simply substitute the adapter with one opening taught by Ermoshkin by the adapter with two opening as disclosed by Okusa to minimize the deterioration of coating agent on the surface of the light transmitting plate ([0066]). Furthermore, the result of substitution would have been predictable and lead to similar results. See MPEP 2143(I)(B). 
Regarding Claim 8, Ermoshkin teaches the pattern producing device according to Claim 1, but fails to teach the first opening and a second opening have a shape including a rectangular shape.
However, Okusa teaches the first opening and a second opening have a shape including a rectangular shape (See attached Figure above). 
It would have been obvious to one of ordinary skill in the area before the effective filing date of the claimed invention to simply substitute the adapter with one opening 
Regarding Claim 10, Ermoshkin teaches the pattern producing device according to Claim 9, wherein the shaping mechanism includes: a material tank configured to store the material (Figure 2, build chamber is filled with liquid resin 16 [0089]) for the three-dimensional shaped object; and a lifting head configured to lift the material irradiated with the light beam (Figure 2, carrier 18 and [0089]). Ermoshkin fails to teach the material tank is removably located in the shaping table.
However, Okusa teaches the material tank is removably located in the shaping table ([0020], container storing the photocurable resin in liquid state is movable in both X and Y direction [0068]).
It would have been obvious to one of ordinary skill in the area before the effective filing date of the claimed invention to simply substitute the material tank taught by Ermoshkin by the movable material tank as disclosed by Okusa because the result of substitution would have been predictable and lead to similar results. See MPEP 2143(I)(B).
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over US2017/0173871 (“Ermoshkin et al” hereinafter Ermoshkin) as applied to claims 1 above, and further in view of US2014/0191442 (Elsey).
Regarding Claim 7, Ermoshkin teaches the pattern producing device according to Claim 1, but fails to teach the adapter has an overhanging shape or a straddle shape.
However, Elsey teaches the adapter has an overhanging shape (Figure 20, tensioner 190) or a straddle shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744